DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 filed 08/29/2019 are the current claims hereby under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining 
The information disclosure statement filed 08/29/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
In claim 8, please change “indicate blood” to read “indicated blood pressure.”
In claim 11, please change “measuring first biological information intermittently; and transmitting data containing the first biological information to the sensing apparatus, ” to read “measuring first biological information intermittently; [[and]] transmitting data containing the first biological information to the sensing apparatus; [[,]]”. It appears that the claims lists a series of steps “measuring… transmitting… detecting… receiving… calculating… and determining” and the phrase “and” should only appear between the penultimate and the last step.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In claims 1 and 2, the generic placeholder “a detector” with the transitional phrase “configured to” modified by the functional language “detect pulse waves continuously in terms of time”
In claims 1 and 2, the generic placeholder “a measuring unit” with the transitional phrase “configured to” modified by the functional language “measure first biological information intermittently”
In claims 1 and 2, the generic placeholder “a calculator” with the transitional phrase “configured to” modified by the functional language “calculate second biological information from the pulse waves based on the first biological information”
In claims 1 and 2, the generic placeholder “a determining unit” with the transitional phrase “configured to” modified by the functional language “determine whether a result of measurement of the measuring unit is normal based on whether body motion is generated, whether the pulse waves are irregular and whether a blood pressure value varies during the measurement of the first biological information”
In claim 2, the generic placeholder “a transmission unit” with the transitional phrase “configured to” modified by the functional language “transmit data containing the first biological information to the sensing apparatus”
In claim 2, the generic placeholder “a reception unit” with the transitional phrase “configured to” modified by the functional language “receive the first biological information”
In claims 3 and 4, the generic placeholder “a body motion detector” with the transitional phrase “configured to” modified by the functional language “detect body motion information”
In claims 3 and 4, the generic placeholder “a body motion determining unit” with the transitional phrase “configured to” modified by the functional language “determine whether body motion is generated during a first period of the measurement of the first biological information before the pulse waves are calibrated”
In claims 3 and 4, the generic placeholder “a pulse wave determining unit” with the transitional phrase “configured to” modified by the functional language “to determine 
In claims 3 and 4, the generic placeholder “a blood pressure determining unit” with the transitional phrase “configured to” modified by the functional language “determine whether a blood pressure value varies during a third period of the measurement of the first biological information before the pulse waves are calibrated”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I, the specification makes no mention of corresponding structure for “the detector.” However, the specification filed 08/29/2019 makes reference to a pulse wave detector on page 14, “pulse wave detector 110 includes the pressure pulse wave sensor 111 and a pressing unit 113”
Regarding II-VI and VIII-X, it is apparent from pages 43-47 of the specification filed 08/29/2019 that the items are implemented by a processor or another computing element.
Regarding VII, in the specification filed 08/29/2019 on page 6, “the body motion detector includes an acceleration sensor.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first biological information and the second biological information being a blood pressure value, does not reasonably provide enablement for any other biological information.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specifications fails to provide sufficient enablement to enable one of ordinary skill in the art to use a measuring unit to monitor any biological value different from a blood pressure and further fails to enable one of ordinary skill in the art to make a calculator configured to calculate second biological 10information from the pulse waves based on the first biological information different from the first and second biological information being blood pressure values. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the measuring unit is configured to measure the first biological information with higher accuracy than the second biological information detected from the detector.” In claim 1, the second biological information is calculated from the first biological information and the pulse waves and is not “detected by the detected” as stated in claim 7. It is unclear if the applicant is attempting to state that the accuracy of the pulse waves, which are detected by the detector, is less accurate than the first biological information or if the applicant is attempting to further define how the second biological information is determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 20140276145 A1) in view of Watson (US 20170095215 A1) and Hotta (US 20130226010 A1).
Regarding Claim 1, Banet discloses a biological information measuring apparatus ([0005], a body-worn monitor that measures cNIBP and other vital signs) comprising:
a detector ([0149], a pulse oximeter probe 294) configured to detect pulse waves continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform);
a measuring unit ([0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method) configured to measure first biological information ([0151], patient-specific slope describing the relationship between PTT and MAP) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated);
a calculator ([0152], wrist-worn transceiver 272) configured to calculate second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and
a determining unit configured to determine whether a result of measurement of the measuring unit is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%).
However, Banet fails to explicitly disclose a determining unit configured to determine whether a result of measurement of the measuring unit is normal based on whether body motion is generated and whether a blood pressure value varies during the measurement of the first biological information, and wherein the measuring unit is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the determining unit is configured not to determine that the result of measurement is normal, and the measuring unit is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular or the blood pressure value fails to vary.
	Banet suggests that an unrealistic personal slope would result, for example, if a motion-related artifact occurred during the indexing measurement (Banet [0068]). 
Watson teaches a biological information measuring apparatus ([0002], medical devices for monitoring physiological parameters of a patient) comprising: 
a determining unit ([0059], processor 26) configured to determine whether a result of measurement of the measuring unit is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison) and 
[0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resume the measurement after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where the determining unit is configured not to determine that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
the measuring unit is configured to continue the measurement in other cases where the body motion is not generated ([0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)), the pulse waves are not irregular or the blood pressure value fails to vary (not required by virtue of the “or” operator). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining unit disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the system disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 

Hotta teaches a biological information measuring apparatus ([0003], a blood pressure measurement apparatus) comprising: a determining unit ([0149], control/operation unit 60) configured to determine whether a result of measurement of the measuring unit is normal ([0149], compares between the second pressure P2 and the target pressure P2.sub.0…to thereby decide whether the measurement has failed) based whether a blood pressure value varies during the measurement of the first biological information ([0149], in the case where the second pressure P2 is significantly lower than the target pressure P2.sub.0, it is presumed that the cuff strap (oppressing portion 12) is displaced or removed from the arm SA. The pressure being “significantly lower” is interpreted as a failure to vary (see applicant’s specification filed 08/29/2019 Page 21) which results in a not normal case (i.e., a failure)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining unit disclosed by Bane to include determining whether a blood pressure varies as taught by Hotta to detect instances of the cuff becoming removed or displaced (Hotta [0149]) which would reduce the accuracy of the device. One of ordinary skill in the art would recognize that combining the determinations based on body motion, blood pressure variations, and pulse wave regularity would yield only the predictable result of preventing inaccuracies in the device better than each method would on its own.  

Regarding Claim 2, Banet discloses a biological information measuring apparatus ([0005], a body-worn monitor that measures cNIBP and other vital signs) comprising a sensing apparatus ([0149], a wrist-worn transceiver 272) and a calibrating apparatus ([0151], a pneumatic system 276), 
the calibrating apparatus comprising:
[0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method) configured to measure first biological information ([0151], patient-specific slope describing the relationship between PTT and MAP) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated); and
a transmission unit configured to transmit data containing the first biological information to the sensing apparatus ([0152], pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 according to a CAN protocol, along with SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX, to the wrist-worn transceiver 272), 
the sensing apparatus including:
a detector ([0149], a pulse oximeter probe 294 (which is connected to the wrist-worn transceiver 272 as seen in Fig. 24A)) configured to detect pulse waves continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform);
a reception unit ([0156], transceiver 272 features three CAN connectors 304a-c) configured to receive the first biological information ([0157], connector 304b receives a time-dependent pressure waveform delivered by the pneumatic system 285 to the patient's arm, along with values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX values determined during the indexing measurement);
a calculator ([0152], wrist-worn transceiver 272) configured to calculate second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and
a determining unit configured to determine whether a result of measurement of the measuring unit is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%).
However, Banet fails to explicitly disclose a determining unit configured to determine whether a result of measurement of the measuring unit is normal based on whether body motion is generated and whether a blood pressure value varies during the measurement of the first biological information, and wherein the measuring unit is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the determining unit is configured not to determine that the result of measurement is normal, and the measuring unit is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular or the blood pressure value fails to vary.
Banet suggests that an unrealistic personal slope would result, for example, if a motion-related artifact occurred during the indexing measurement (Banet [0068]). 
Watson teaches a biological information measuring apparatus ([0002], medical devices for monitoring physiological parameters of a patient) comprising: 
a determining unit ([0059], processor 26) configured to determine whether a result of measurement of the measuring unit is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison) and 
wherein the measuring unit is configured to suspend the measurement ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resume the measurement after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where the determining unit is configured not to determine that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
the measuring unit is configured to continue the measurement in other cases where the body motion is not generated ([0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)), the pulse waves are not irregular or the blood pressure value fails to vary (not required by virtue of the “or” operator). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining unit disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the system disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 
The combined teaching of Banet and Watson fails to teach a determining unit configured to determine whether a result of measurement of the measuring unit is normal based whether a blood pressure value varies during the measurement of the first biological information. Hotta teaches a teaches a biological information measuring apparatus ([0003], a blood pressure measurement apparatus) comprising a determining unit ([0149], control/operation unit 60) configured to determine whether a result of measurement of the measuring unit is normal ([0149], compares between the second pressure P2 and the target pressure P2.sub.0…to thereby decide whether the measurement has failed) based whether a blood pressure value varies during the measurement of the first biological information ([0149], in the case where the second pressure P2 is significantly lower than the target pressure P2.sub.0, it is presumed that the cuff strap (oppressing portion 12) is displaced or removed from the arm SA. The pressure being “significantly lower” is interpreted as a failure to vary (see applicant’s specification filed 08/29/2019 Page 21) which results in a not normal case (i.e., a failure)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining unit disclosed by Bane to include determining whether a blood pressure varies as taught by Hotta to detect instances of the cuff becoming removed or displaced (Hotta [0149]) which would reduce the accuracy of the device. One of ordinary skill in the art would recognize that combining the determinations based on body motion, blood pressure variations, and pulse wave regularity would yield only the predictable result of preventing inaccuracies in the device better than each method would on its own.  

Regarding Claims 9 and 11, Banet discloses a biological information measuring method ([0005], `Composite Method`, the invention uses a body-worn monitor that measures cNIBP and other vital signs) and a non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps (Claim 1, the processing component programmed to… It Is implied that the processing component is programmed by a non-transitory computer readable medium storing a computer program which is executed to perform the steps described) comprising:
detecting pulse waves continuously in terms of time ([0149], During a measurement, the probe 294 generates a time-dependent PPG waveform);
measuring first biological information ([0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method…patient-specific slope describing the relationship between PTT and MAP) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated)
calculating second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and
determining whether a result of measurement of the first biological information is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%).
However, Banet does not explicitly disclose determining whether a result of measurement of the first biological information is normal based on whether body motion is generated and whether a blood pressure value varies during the measurement of the first biological information, wherein the measurement is suspended and resumed after a lapse of a prescribed period in a case where it is not determined that the result of measurement is normal, and the measurement is continued in other cases where the body motion is not generated, the pulse waves are not irregular or the blood pressure value fails to vary.
Watson teaches a method for a medical device ([0002], medical devices for monitoring physiological parameters of a patient and, more particularly, to techniques for reducing power consumption of medical devices) comprising:
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison),
wherein the measurement is suspended ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resumed after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where it is not determined that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
the measurement is continued in other cases where the body motion is not generated ([0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)), the pulse waves are not irregular or the blood pressure value fails to vary (not required by virtue of the “or” operator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the method disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 

Hotta teaches a method of measuring blood pressure ([0003], a method of measuring blood pressure) comprising determining whether a result of measurement of the first biological information is normal ([0149], compares between the second pressure P2 and the target pressure P2.sub.0…to thereby decide whether the measurement has failed) based on whether a blood pressure value varies during the measurement of the first biological information ([0149], in the case where the second pressure P2 is significantly lower than the target pressure P2.sub.0, it is presumed that the cuff strap (oppressing portion 12) is displaced or removed from the arm SA. The pressure being “significantly lower” is interpreted as a failure to vary (see applicant’s specification filed 08/29/2019 Page 21) which results in a not normal case (i.e., a failure)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bane to include determining whether a blood pressure varies as taught by Hotta to detect instances of the cuff becoming removed or displaced (Hotta [0149]) which would reduce the accuracy of the device. One of ordinary skill in the art would recognize that combining the determinations based on body motion, blood pressure variations, and pulse wave regularity would yield only the predictable result of preventing inaccuracies in the device better than each method would on its own.  

Regarding Claim 10, Banet discloses a biological information measuring method in a biological information measuring apparatus ([0005], `Composite Method`, the invention uses a body-worn monitor that measures cNIBP and other vital signs) including a sensing apparatus ([0149], a wrist-worn transceiver 272) and a calibrating apparatus ([0151], a pneumatic system 276), 
in the calibrating apparatus:
[0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method…patient specific slope)  intermittently ([0170], Every 4-8 hours the indexing measurement is repeated); and
transmitting data containing the first biological information to the sensing apparatus ([0152], pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 according to a CAN protocol, along with SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX, to the wrist-worn transceiver 272),
in the sensing apparatus:
detecting pulse waves ([0149], a pulse oximeter probe 294 (which is connected to the wrist-worn transceiver 272 as seen in Fig. 24A) continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform);
receiving the first biological information ([0157], connector 304b receives a time-dependent pressure waveform delivered by the pneumatic system 285 to the patient's arm, along with values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX values determined during the indexing measurement);
calculating second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and 
determining whether a result of measurement of the first biological information is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%). 

Watson teaches a method for a medical device ([0002], medical devices for monitoring physiological parameters of a patient and, more particularly, to techniques for reducing power consumption of medical devices) comprising:
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison),
wherein the measurement is suspended ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resumed after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where it is not determined that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
[0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)), the pulse waves are not irregular or the blood pressure value fails to vary (not required by virtue of the “or” operator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the method disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 
The combined teaching of Banet and Watson fails to teach determining whether a result of measurement of the first biological information is normal based on whether a blood pressure value varies during the measurement of the first biological information.
Hotta teaches a method of measuring blood pressure ([0003], a method of measuring blood pressure) comprising determining whether a result of measurement of the first biological information is normal ([0149], compares between the second pressure P2 and the target pressure P2.sub.0…to thereby decide whether the measurement has failed) based on whether a blood pressure value varies during the measurement of the first biological information ([0149], in the case where the second pressure P2 is significantly lower than the target pressure P2.sub.0, it is presumed that the cuff strap (oppressing portion 12) is displaced or removed from the arm SA. The pressure being “significantly lower” is 

Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after overcoming the rejections under 35 USC § 112.
Regarding Claims 3 and 4, the prior art fails to teach or reasonably suggest the limitation “a blood pressure determining unit configured to determine whether a blood pressure value varies during a third period of the measurement of the first biological information before the pulse waves are calibrated, based on the second biological information.” The closest prior art of record includes Hotta (US 20130226010 A1) who teaches that the determining unit determines whether a blood pressure value varies during a third period of the measurement of the first biological information before the pulse waves are calibrated based on the first biological information and not that the determination is based on the second information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791